Exhibit 10.10
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of January 14, 2010, by and between by and between Li Xuemei, an individual with
identification number 330727196412260928 (the “Grantor”) and Hyundai Light and
Electronic (Huizhou) Co., Ltd., a company organized under the laws of the PRC
(the “Hyundai Light”), and China Intelligent Electronic Holding Limited, a
British Virgin Islands corporation (“China Intelligent,” and collectively with
Hyundai Light, the “Secured Parties”).  Capitalized terms not defined herein
shall have the meanings as provided in the Indemnification Agreement, as defined
below.
 
WHEREAS, in connection with the Indemnification Agreement by and among the
Grantor and each of the Secured Parties of even date herewith (the
“Indemnification Agreement”), the Grantor has agreed, upon the terms and subject
to the conditions of the Indemnification Agreement, to indemnify the each of the
Secured Parties with respect to the Tax Rate Approval and Approval Revocation;
 
WHEREAS, the Grantor acknowledges that it will receive a direct benefit from the
Exchange Agreement and Share Exchange; and
 
WHEREAS, it is a condition precedent to Share Exchange and Exchange Agreement
that the Grantor shall have executed and delivered to the each of the Secured
Parties this Agreement providing for the grant to each of the Secured Parties of
a security interest in Pledged Property, as defined below;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1.
 
PLEDGED PROPERTY
 
Section 1.1.           Grant of Security Interest.
 
(a)           As collateral security for all of the Obligations (as defined in
Section 1.2 hereof), Grantor hereby pledges and assigns to each of the Secured
Parties, and grants to each of the Secured Parties for its benefit, a continuing
security interest in and to all property described on Exhibit A attached hereto
(the “Pledged Property”).
 
(b)           Promptly after the execution and delivery of this Agreement,
Grantor shall make, execute, acknowledge, file, record and deliver to each of
the Secured Parties such documents, instruments, and agreements, including,
without limitation, financing statements, certificates, affidavits and forms as
may, in each of the Secured Parties’ reasonable judgment, be necessary to
effectuate, complete or perfect, or to continue and preserve, the security
interest of each of the Secured Parties in the Pledged Property.
 
Section 1.2            Security for Obligations.  The security interest created
hereby in the Pledged Property constitutes continuing collateral security for
all of the obligations that may arise under the terms and conditions of the
Indemnification Agreement, whether now existing or hereinafter incurred
(collectively, the “Obligations”), the due performance and observance by the
Grantor of all of its other obligations from time to time existing in respect of
the Indemnification Agreement.
 
1

--------------------------------------------------------------------------------


 
ARTICLE 2.
 
ATTORNEY-IN-FACT; PERFORMANCE
 
Section 2.1.           Secured Party Appointed Attorney-In-Fact.
 
The Grantor hereby appoints each of the Secured Parties as its attorney-in-fact,
with full authority in the place and stead of the Grantor and in the name of the
Grantor or otherwise, exercisable after and during the continuance of
obligations become due under the Indemnification Agreement, from time to time in
each of the Secured Parties’ discretion to take any action and to execute any
instrument which each of the Secured Parties may reasonably deem necessary to
accomplish the purposes of the Indemnification Agreement and this Agreement,
including, without limitation, to (a) receive and collect all instruments made
payable to the Grantor representing any payments in respect of the Pledged
Property or any part thereof and to give full discharge for the same; (b)
demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose, or
realize on the Pledged Property as and when each of the Secured Parties may
determine, and (c) to facilitate collection, each of the Secured Parties may
notify account debtors and obligors on any Pledged Property to make payments
directly to each of the Secured Parties.  The foregoing power of attorney is a
power coupled with an interest and shall be irrevocable until all Obligations
are paid and performed in full.  The Grantor agrees that the powers conferred on
each of the Secured Parties hereunder are solely to protect each of the Secured
Parties’ interests in the Pledged Property and shall not impose any duty upon
each of the Secured Parties to exercise any such powers.
 
Section 2.2.           Secured Party May Perform.
 
If a Grantor fails to perform any agreement contained herein, each of the
Secured Parties, at its option, may itself perform, or cause performance of,
such agreement, and the expenses of each of the Secured Parties incurred in
connection therewith shall be included in the Obligations secured hereby and
payable by Grantor.  Each Secured Parties shall be able to take such action on
its behalf under the provisions of the Agreement and the Indemnification
Agreement and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of each of the Secured
Parties by the terms hereof and thereof and such other powers as are reasonably
incidental thereto.  Each of the Secured Parties may perform any of its duties
hereunder by or through its agents or employees.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1.           Authorization; Enforceability.
 
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 
Section 3.2.           Ownership of Pledged Property.
 
Grantor represents and warrants that she is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for the security interest
created by this Agreement and other Permitted Liens.  For purposes of this
Agreement, “Permitted Liens” means: (1) the security interest created by this
Agreement, (2) existing Liens which have been disclosed by the Grantor to each
of the Secured Parties as set forth in Exhibit A attached hereto; (3) inchoate
Liens for taxes, assessments or governmental charges or levies not yet due, as
to which the grace period, if any, related thereto has not yet expired, or being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP; (4) licenses,
sublicenses, leases or subleases granted to other Persons; and (5) easements,
rights-of-way, restrictions, encroachments, municipal zoning ordinances and
other similar charges or encumbrances, and minor title deficiencies, in each
case not securing debt and not materially detracting from the value of the
Pledged Property.
 
2

--------------------------------------------------------------------------------


 
Section 3.3            Priority of Security Interest.
 
The security interest granted to each of the Secured Parties hereunder shall be
a primary priority security interest subject to no other Liens.  Except for the
Permitted Liens, no financing statement or similar document covering the Pledged
Property or any proceeds thereof is on file in any public office.
 
ARTICLE 4.
 
REMEDIES
 
Section 4.1            Method of Realizing Upon the Pledged Property: Other
Remedies.
 
At any time that the Grantor fails to uphold her obligations under the
Indemnification Agreement, then:
 
(a)           Each of the Secured Parties may exercise in respect of the Pledged
Property, in addition to any other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party
upon default under applicable laws, and also may (i) take absolute control of
the Pledged Property, including, without limitation, transfer into each of the
Secured Parties’ name or into the name of its nominee or nominees (to the extent
each of the Secured Parties has not theretofore done so) and thereafter receive,
for the benefit of each of the Secured Parties, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof, and (ii) 
without notice except as specified below and without any obligation to prepare
or process the Pledged Property for sale, (A) sell the Pledged Property or any
part thereof in one or more parcels at public or private sale, at any of each of
the Secured Parties’ offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as each of the
Secured Parties may deem commercially reasonable and/or (B) lease, license or
dispose of the Pledged Property or any part thereof upon such terms as each of
the Secured Parties may deem commercially reasonable.  Grantor agrees that, to
the extent notice of sale or any other disposition of the Pledged Property shall
be required by law, at least ten (10) days' notice to the Grantor of the time
and place of any public sale or the time after which any private sale or other
disposition of the Pledged Property is to be made shall constitute reasonable
notification.  Each of the Secured Parties shall not be obligated to make any
sale or other disposition of any Pledged Property regardless of notice of sale
having been given.  Each of the Secured Parties may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Grantor hereby waives any claims against
each of the Secured Parties arising by reason of the fact that the price at
which the Pledged Property may have been sold at a private sale was less than
the price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if each of the Secured Parties accepts
the first offer received and does not offer such Pledged Property to more than
one offeree, and waives all rights that the Grantor may have to require that all
or any part of such Pledged Property be marshaled upon any sale (public or
private) thereof.  Grantor hereby acknowledges that (i) any such sale of the
Pledged Property by each of the Secured Parties may be made without warranty,
(ii) each of the Secured Parties may specifically disclaim any warranties of
title, possession, quiet enjoyment or the like, and (iii) such actions set forth
in clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Pledged Property.  
 
3

--------------------------------------------------------------------------------


 
(b)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which each of the Secured
Parties is legally entitled, Grantor shall be liable for the deficiency,
together with interest as shall be fixed by applicable law, together with the
costs of collection and the reasonable fees, costs, expenses and other client
charges of any attorneys employed by each of the Secured Parties to collect such
deficiency.
 
(c)           Grantor hereby acknowledges that if each of the Secured Parties
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Pledged Property, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Pledged Property.
 
(d)           Each of the Secured Parties shall not be required to marshal any
present or future collateral security (including, but not limited to, this
Agreement and the Pledged Property) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of each of the Secured
Parties’ rights hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that the Grantor lawfully may,
Grantor hereby agrees that it will not invoke any law relating to the marshaling
of collateral which might cause delay in or impede the enforcement of each of
the Secured Parties’ rights under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Grantor hereby irrevocably waives the benefits of all such laws.
 
Section 4.2            Duties Regarding Pledged Property.
 
Each of the Secured Parties shall have no duty as to the collection or
protection of the Pledged Property or any income thereon or as to the
preservation of any rights pertaining thereto, beyond the safe custody and
reasonable care of any of the Pledged Property actually in each of the Secured
Parties’ possession.
 
ARTICLE 5.
 
AFFIRMATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless each of the
Secured Parties shall otherwise consent in writing:
 
Section 5.1.           Existence, Properties, Etc.
 
Grantor shall do, or cause to be done, all things, or proceed with due diligence
with any actions or courses of action, that may be reasonably necessary (i) to
maintain Grantor’s good standing under the laws of her residence and (ii) to
preserve and keep in full force and effect all qualifications, licenses and
registrations in those jurisdictions in which the failure to do so could have a
Material Adverse Effect (as defined below) on the Pledged Property; and
(b) Grantor shall not do, or cause to be done, any act impairing the Grantor’s
authority to maintain the Pledged Property.  For purpose of this Agreement, the
term “Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon the Pledged Property.
 
4

--------------------------------------------------------------------------------


 
Section 5.2.           Maintenance.
 
Grantor shall maintain or cause to be maintained, at her own expense, all of the
Pledged Property, including keeping such in good working order and condition,
ordinary wear and tear excepted, making all necessary repairs thereto.

 
Section 5.3.           Defense of Collateral, Etc.
 
Grantor shall defend and enforce its right, title and interest in and to any
part of:  (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss would reasonably be expected to
have a Material Adverse Effect, each against all manner of claims and demands on
a timely basis to the full extent permitted by applicable law (other than any
such claims and demands by holders of Permitted Liens).
 
Section 5.4.           Taxes and Assessments.
 
Grantor shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date)
related to the Pledged Property, (b) pay and discharge all material taxes,
assessments and governmental charges or levies imposed upon the Pledged Property
prior to the date on which penalties attach thereto, and (c) pay all material
taxes, assessments and governmental charges or levies that, if unpaid, might
become a lien or charge upon any the Pledged Property; provided, however, that
the Grantor in good faith may contest any such tax, assessment, governmental
charge or levy described in the foregoing clauses (b) and (c) so long as
appropriate reserves are maintained with respect thereto.
 
Section 5.5.           Compliance with Law and Other Agreements.
 
Grantor shall maintain the Pledged Property in compliance with (a) all
applicable federal, state and local laws, regulations and ordinances, and
(b) all agreements, licenses, indentures and mortgages to which the Grantor is a
party and as related to the Pledged Property, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.6.           Notice of Loss of Value.
 
The Grantor will immediately notify each of the Secured Parties of any event
causing a substantial loss or diminution in the value of all or any material
part of the Pledged Property and the amount or an estimate of the amount of such
loss or diminution.
 
Section 5.7            Perfection of Security Interests.
 
(a)           Financing Statements.   The Grantor hereby irrevocably authorizes
each of the Secured Parties, at the sole cost and expense of the Grantor, at any
time and from time to time to file in any filing office in any jurisdiction any
initial financing statements or similar documents and filings related to the
Pledged Property and securing of the interests of the Secured Parties under this
Agreement.  Grantor agrees to furnish any required information to each of the
Secured Parties promptly upon request.  Grantor also ratifies its authorization
for each of the Secured Parties to have filed in any jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.
The Grantor acknowledges that its is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of each of the Secured Parties and
agree that it will not do so without the prior written consent of each of the
Secured Parties.  The Grantor acknowledges and agrees that this Agreement
constitutes an authenticated record.
 
5

--------------------------------------------------------------------------------


 
(b)           Possession.  The Grantor shall have possession of the Pledged
Property, except where expressly otherwise provided in this Agreement or where
each of the Secured Parties chooses to perfect its security interest by
possession in addition to the filing of a financing statement.
 
(c)           Control.       The Grantor will cooperate with each of the Secured
Parties in obtaining control with respect to the Pledged Property, where the
Secured Parties shall have such rights under this Agreement.
 
ARTICLE 6.
 
NEGATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless each of the
Secured Parties shall otherwise consent in writing Grantor covenants and agrees
that it shall not:
 
Section 6.1.           Transfers, Liens and Encumbrances.
 
(a)           Sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any of the Pledged Property.
 
(b)           Directly or indirectly make, create, incur, assume or permit to
exist any Lien in, to or against any part of the Pledged Property other than
Permitted Liens.
 
ARTICLE 7.
 
MISCELLANEOUS
 
Section 7.1.           Notices.
 
All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given
on:  (a) the date of delivery, if delivered in person or by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:
 
If to each of the Secured Parties:
China Intelligent Electronic Holding Limited
Hyundai Light & Electric (Huizhou) Company Limited
No. 29 & 31, Huanzhen Road,
Shuikou Town, Huizhou, Guangdong, China
   
With a copy to:
K&L Gates LLP
 
10100 Santa Monica Blvd., 7th Floor
 
Los Angeles, CA 90067
 
Attention:       Thomas J. Poletti

 
6

--------------------------------------------------------------------------------


 
If to the Grantor:
Li Xuemei
No. 29 & 31, Huanzhen Road,
Shuikou Town, Huizhou, Guangdong, China

 
Section 7.2.           Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
Section 7.3.           Expenses.
 
In the event of the Secured Parities enforcing its rights under this Agreement,
the Grantor will pay to each of the Secured Parties the amount of any and all
reasonable out-of-pocket expenses, including the reasonable fees and expenses of
its counsel, which each of the Secured Parties may incur in connection
with:  (i) the custody or preservation of, or the sale, collection from, or
other realization upon, any of the Pledged Property; (ii) the exercise or
enforcement of any of the rights of each of the Secured Parties hereunder or
(iii) the failure by the Grantor to perform or observe any of the provisions
hereof.
 
Section 7.4.           Waivers, Amendments, Etc.
 
Each of the Secured Parties’ delay or failure at any time or times hereafter to
require strict performance by Grantor of any undertakings, agreements or
covenants shall not waive, affect, or diminish any right of each of the Secured
Parties under this Agreement to demand strict compliance and performance
herewith.  None of the undertakings, agreements and covenants of the Grantor
contained in this Agreement, shall be deemed to have been waived by each of the
Secured Parties, nor may this Agreement be amended, changed or modified, unless
such waiver, amendment, change or modification is evidenced by an instrument in
writing specifying such waiver, amendment, change or modification and signed by
each of the Secured Parties in the case of any such waiver, and signed by each
of the Secured Parties and the Grantor in the case of any such amendment, change
or modification.  Further, no such document, instrument, and/or agreement
purported to be executed on behalf of each of the Secured Parties shall be
binding upon each of the Secured Parties unless executed by a duly authorized
representative of each of the Secured Parties and approved by the shareholders
of such party.
 
Section 7.5.           Continuing Security Interest.
 
This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect so long as any of the
Obligations shall remain outstanding; (ii) be binding upon Grantor and its
successors and assigns; and (iii) inure to the benefit of each of the Secured
Parties and its successors and assigns.  Upon the payment or satisfaction in
full of the Obligations, this Agreement and the security interest created hereby
shall terminate, and, in connection therewith, Grantor shall be entitled to the
return, at its expense, of such of the Pledged Property as shall not have been
sold in accordance with this Agreement and each of the Secured Parties shall
deliver to the Grantor such documents as the Grantor shall reasonably request to
evidence such termination.
 
7

--------------------------------------------------------------------------------


 
Section 7.6.           Independent Representation.
 
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.
 
Section 7.7.           Applicable Law:  Jurisdiction.
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Delaware without regard to the principles of conflict of laws.
 
Section 7.8.           Waiver of Jury Trial.
 
AS A FURTHER INDUCEMENT FOR EACH OF THE SECURED PARTIES TO ENTER INTO THIS
AGREEMENT AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE GRANTOR, THE GRANTOR
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY
WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS
TRANSACTION.
 
Section 7.9            Entire Agreement.
 
From time to time after the date of this Agreement and without further
consideration from the Secured Parities, the Grantor shall execute and deliver,
or cause to be executed and delivered, to the Secured Parities such further
documents and instruments and take such other action as the Secured Parities may
reasonably request in order to more effect the transactions contemplated hereby.
 
Section 7.10          Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.


GRANTOR:
 
/s/  Li Xuemei
Li Xuemei



SECURED PARTIES:
 
Hyundai Light and Electronic (Huizhou) Co., Ltd.
   
By:
/s/  Li Xuemei
Name:   Li Xuemei
Title:     Chairman and CEO
   
China Intelligent Electronic Holding Limited
   
By:
/s/  Li Xuemei
Name:   Li Xuemei
Title:     Chairman and CEO


 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
DEFINITION OF PLEDGED PROPERTY
 
For the purpose of securing prompt and complete payment and performance by the
Grantor of all of the Obligations, the Grantor unconditionally and irrevocably
hereby grant to each of the Secured Parties a continuing security interest in
and to, and lien upon, the following Pledged Property of Grantor:


Land location:
Fuzhou road, Shazui, Xiantao City, Hubei province, China
Area:
89,687,79 m2
Price:
RMB 1003.9 per m2
Total market value:  
RMB 90,000,080.
Assessing date:
December 20, 2009


 
10

--------------------------------------------------------------------------------

 